

116 HRES 495 IH: Expressing the sense of the House of Representatives regarding the prevention of Iran from obtaining or developing nuclear weapons.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 495IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Ms. Lee of California (for herself, Mr. Price of North Carolina, Ms. Schakowsky, Mr. Yarmuth, Mr. Connolly, Mr. Doggett, Mr. Levin of Michigan, Ms. Jayapal, Mr. Raskin, Mr. Payne, Mr. Grijalva, Mr. Lowenthal, Mr. Pocan, Mr. Blumenauer, Mr. Gallego, Ms. Haaland, Ms. Eshoo, Mr. Khanna, Mr. Cohen, Mr. Beyer, Ms. Speier, Mr. McGovern, Mr. Ruppersberger, Mr. Butterfield, and Mr. Rush) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the prevention of Iran from
			 obtaining or developing nuclear weapons.
	
 Whereas it is in the vital interest of the United States and its allies to prevent Iran from obtaining nuclear weapons;
 Whereas Iran remains a leading state sponsor of terrorism, continues to develop and test missile technology in violation of United Nations Security Council resolutions, threatens United States forces and interests, continues to imprison American citizens, threatens regional allies and partners, and utilizes proxies to destabilize the Middle East;
 Whereas these activities remain under non-nuclear sanctions and must be addressed through sustained diplomatic engagement with Iran and our allies;
 Whereas the Joint Comprehensive Plan of Action (JCPOA) was agreed to by the P5+1 (the United States, the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom), and Iran on July 14, 2015, and entered into effect on January 16, 2016, securing an international agreement that effectively cut off all pathways to an Iranian nuclear weapon;
 Whereas the JCPOA was unanimously endorsed by the United Nations Security Council; Whereas the JCPOA committed Iran to implementing the Non-Proliferation Treaty that would prohibit Iran from ever seeking, developing, or acquiring any nuclear weapons;
 Whereas the JCPOA allows for indefinite inspections and verification to ensure Iranian compliance, including 24-hour, 7-day-a-week inspections and mitigation mechanisms for any potential violations;
 Whereas the JCPOA was solely intended to prevent Iran from obtaining nuclear weapons, allowing the United States and its allies to counter other Iranian malign activities without Iran being shielded by a nuclear umbrella;
 Whereas the JCPOA resulted in Iran taking verifiable and concrete steps to eliminate 97 percent of its uranium stockpile, halt all uranium enrichment activities at the underground Fordow site, decommission over 13,000 centrifuges and place them under international monitoring, and destroy the core of its heavy-water reactor, thereby blocking production of weapons-grade plutonium;
 Whereas the International Atomic Energy Agency (IAEA), United States verified that Iran remained in compliance with the terms of the JCPOA until July 2019;
 Whereas Iran's decision to surpass limits on its low enriched uranium stockpile was a direct response to the Trump Administration's unilateral violation of JCPOA;
 Whereas nothing in the JCPOA prevents the United States and its allies from seeking follow-on agreements with Iran, just as the United States has done with other international nonproliferation agreements and such agreements may address expiring provisions under the JCPOA;
 Whereas President Donald J. Trump unilaterally violated the United States commitment to the JCPOA and United Nations Security Council Resolution 2231 by withdrawing the United States from the agreement on May 8, 2018;
 Whereas the United States unilateral withdrawal from the JCPOA has undermined United States global leadership and isolated the United States from its allies, leading allies and any future negotiating partners to question the United States commitment to international agreements;
 Whereas the withdrawal of the United States from the JCPOA undermines global nuclear nonproliferation efforts and jeopardizes the international community’s ability to maintain nuclear inspectors on the ground in Iran;
 Whereas the reimplementation of JCPOA-related secondary sanctions by the United States has led to the attempted creation of a vehicle to circumvent United States sanctions, which undermines the influence of the United States in the global financial system and the United States global sanctions architecture;
 Whereas since withdrawing from the JCPOA, tensions with Iran have increased, and the Trump administration has failed to communicate or implement a viable and coordinated strategy to curb Iranian activities at odds with the interests of the United States, greatly increasing the risk of a direct military confrontation; and
 Whereas the lack of sustained and principled diplomatic engagement with Iran and the absence of United States-Iran deconfliction channels undermines the ability of the United States to deal with rising tensions with Iran: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the JCPOA is a key international nonproliferation achievement that has effectively guarded against Iran developing nuclear weapons and is vital to maintaining and protecting the national security of the United States;
 (2)the United States should resume its obligations under the JCPOA, fully reimplement its commitments under the agreement, utilize multilateral and bilateral diplomacy to achieve political solutions to remaining challenges with Iran, and use the JCPOA as a foundation from which to build follow-on agreements;
 (3)the remaining P5+1 partners are encouraged to use the JCPOA conflict mitigation mechanisms to address any compliance challenges with Iran or other parties to the agreement;
 (4)the Government of Iran is encouraged to ensure compliance with its obligations under the JCPOA, as Iranian compliance is essential to the prospect of United States re-entry and any future agreements; and
 (5)the Trump administration should immediately establish and utilize diplomatic and military deconfliction channels with Iran to prevent miscalculations and defuse tensions as they arise.
			